UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 33-23444 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2011 Item 1: Schedule of Investments Vanguard Asset Allocation Fund Schedule of Investments As of June 30, 2011 Market Value Shares ($000) Common Stocks (72.9%) 1 Consumer Discretionary (7.8%) McDonald's Corp. 583,318 49,185 Walt Disney Co. 1,060,241 41,392 * Amazon.com Inc. 199,541 40,804 Comcast Corp. Class A 1,545,261 39,157 Home Depot Inc. 894,435 32,397 * Ford Motor Co. 2,111,389 29,116 News Corp. Class A 1,270,789 22,493 * DIRECTV Class A 432,231 21,966 Time Warner Inc. 601,142 21,864 NIKE Inc. Class B 212,650 19,134 Target Corp. 387,472 18,176 Lowe's Cos. Inc. 736,486 17,168 Viacom Inc. Class B 328,618 16,760 Starbucks Corp. 416,756 16,458 Johnson Controls Inc. 373,547 15,562 Time Warner Cable Inc. 192,646 15,034 Yum! Brands Inc. 261,495 14,445 * priceline.com Inc. 27,695 14,178 TJX Cos. Inc. 219,755 11,544 Coach Inc. 167,704 10,721 CBS Corp. Class B 373,804 10,650 Carnival Corp. 240,853 9,063 * Bed Bath & Beyond Inc. 140,437 8,197 Kohl's Corp. 162,115 8,107 Omnicom Group Inc. 159,487 7,681 McGraw-Hill Cos. Inc. 170,875 7,161 Macy's Inc. 232,773 6,806 * Discovery Communications Inc. Class A 159,624 6,538 Staples Inc. 406,097 6,416 * Netflix Inc. 24,269 6,375 Wynn Resorts Ltd. 41,705 5,986 Starwood Hotels & Resorts Worldwide Inc. 104,586 5,861 Best Buy Co. Inc. 185,532 5,828 Limited Brands Inc. 147,759 5,681 Marriott International Inc./DE Class A 158,838 5,637 Tiffany & Co. 69,143 5,429 Ross Stores Inc. 67,123 5,378 Fortune Brands Inc. 84,147 5,366 Harley-Davidson Inc. 130,489 5,346 * Chipotle Mexican Grill Inc. Class A 17,320 5,338 Mattel Inc. 192,694 5,297 * O'Reilly Automotive Inc. 79,985 5,240 VF Corp. 47,723 5,181 Polo Ralph Lauren Corp. Class A 36,180 4,798 Genuine Parts Co. 87,887 4,781 Cablevision Systems Corp. Class A 129,011 4,672 Nordstrom Inc. 94,317 4,427 * AutoZone Inc. 15,005 4,424 JC Penney Co. Inc. 122,363 4,226 Gap Inc. 228,937 4,144 * CarMax Inc. 122,942 4,066 Darden Restaurants Inc. 76,737 3,819 Family Dollar Stores Inc. 69,411 3,648 Whirlpool Corp. 43,209 3,514 Interpublic Group of Cos. Inc. 279,999 3,500 Wyndham Worldwide Corp. 101,851 3,427 Hasbro Inc. 77,251 3,394 Expedia Inc. 115,224 3,340 Abercrombie & Fitch Co. 49,625 3,321 * Apollo Group Inc. Class A 72,437 3,164 International Game Technology 170,339 2,995 H&R Block Inc. 174,774 2,803 Scripps Networks Interactive Inc. Class A 50,635 2,475 Newell Rubbermaid Inc. 155,930 2,461 * Goodyear Tire & Rubber Co. 129,568 2,173 DeVry Inc. 36,273 2,145 * GameStop Corp. Class A 80,287 2,141 Leggett & Platt Inc. 86,438 2,107 * Urban Outfitters Inc. 70,622 1,988 Gannett Co. Inc. 131,794 1,887 DR Horton Inc. 154,305 1,778 *,^ Sears Holdings Corp. 24,397 1,743 Harman International Industries Inc. 36,189 1,649 Lennar Corp. Class A 85,189 1,546 Washington Post Co. Class B 3,290 1,378 * Pulte Group Inc. 179,375 1,374 * Big Lots Inc. 40,417 1,340 *,^ AutoNation Inc. 36,346 1,331 Consumer Staples (7.8%) Procter & Gamble Co. 1,564,064 99,428 Coca-Cola Co. 1,278,163 86,008 Philip Morris International Inc. 995,745 66,486 PepsiCo Inc. 883,096 62,196 Wal-Mart Stores Inc. 1,072,681 57,002 Kraft Foods Inc. 981,871 34,591 Altria Group Inc. 1,167,124 30,824 CVS Caremark Corp. 763,414 28,689 Colgate-Palmolive Co. 275,405 24,073 Walgreen Co. 514,942 21,864 Costco Wholesale Corp. 242,498 19,701 Kimberly-Clark Corp. 220,939 14,706 General Mills Inc. 355,548 13,234 Archer-Daniels-Midland Co. 379,912 11,454 Sysco Corp. 326,535 10,181 HJ Heinz Co. 179,757 9,578 Lorillard Inc. 80,950 8,813 Kroger Co. 342,386 8,491 Kellogg Co. 140,480 7,771 Mead Johnson Nutrition Co. 113,313 7,654 Reynolds American Inc. 190,375 7,053 Avon Products Inc. 242,349 6,786 Estee Lauder Cos. Inc. Class A 62,688 6,594 Sara Lee Corp. 343,140 6,516 ConAgra Foods Inc. 230,143 5,940 Coca-Cola Enterprises Inc. 181,730 5,303 Dr Pepper Snapple Group Inc. 126,193 5,291 Whole Foods Market Inc. 83,228 5,281 JM Smucker Co. 68,439 5,232 Clorox Co. 75,500 5,092 Hershey Co. 87,378 4,967 Safeway Inc. 201,159 4,701 Brown-Forman Corp. Class B 58,743 4,388 Molson Coors Brewing Co. Class B 86,477 3,869 McCormick & Co. Inc. 73,310 3,634 Campbell Soup Co. 103,480 3,575 Tyson Foods Inc. Class A 168,603 3,274 Hormel Foods Corp. 79,750 2,377 * Constellation Brands Inc. Class A 101,033 2,104 * Dean Foods Co. 103,594 1,271 SUPERVALU Inc. 114,301 1,076 Energy (9.2%) Exxon Mobil Corp. 2,757,297 224,389 Chevron Corp. 1,123,920 115,584 Schlumberger Ltd. 761,168 65,765 ConocoPhillips 792,310 59,574 Occidental Petroleum Corp. 454,243 47,259 Apache Corp. 214,193 26,429 Halliburton Co. 507,447 25,880 Anadarko Petroleum Corp. 276,706 21,240 Marathon Oil Corp. 396,510 20,888 Devon Energy Corp. 237,511 18,718 National Oilwell Varco Inc. 233,659 18,274 Baker Hughes Inc. 242,685 17,609 EOG Resources Inc. 149,572 15,638 Hess Corp. 167,384 12,514 Chesapeake Energy Corp. 363,518 10,793 Williams Cos. Inc. 328,527 9,938 Spectra Energy Corp. 359,927 9,866 Peabody Energy Corp. 151,473 8,923 Noble Energy Inc. 97,042 8,698 El Paso Corp. 426,315 8,612 * Southwestern Energy Co. 195,637 8,389 Valero Energy Corp. 315,466 8,066 Murphy Oil Corp. 106,721 7,007 * Cameron International Corp. 134,877 6,783 * FMC Technologies Inc. 136,507 6,114 Consol Energy Inc. 124,205 6,021 * Alpha Natural Resources Inc. 126,016 5,726 Pioneer Natural Resources Co. 63,700 5,706 Noble Corp. 142,895 5,631 * Newfield Exploration Co. 74,314 5,055 Range Resources Corp. 88,293 4,900 * Denbury Resources Inc. 223,215 4,464 EQT Corp. 82,865 4,352 QEP Resources Inc. 98,809 4,133 Helmerich & Payne Inc. 59,537 3,937 * Nabors Industries Ltd. 157,581 3,883 Cabot Oil & Gas Corp. 57,571 3,818 Sunoco Inc. 68,233 2,846 Diamond Offshore Drilling Inc. 38,857 2,736 * Rowan Cos. Inc. 65,872 2,557 * Tesoro Corp. 78,059 1,788 Financials (11.0%) JPMorgan Chase & Co. 2,221,071 90,931 Wells Fargo & Co. 2,956,100 82,948 * Berkshire Hathaway Inc. Class B 966,564 74,802 Citigroup Inc. 1,631,852 67,950 Bank of America Corp. 5,650,519 61,930 Goldman Sachs Group Inc. 290,224 38,626 American Express Co. 585,640 30,278 US Bancorp 1,068,117 27,248 MetLife Inc. 587,460 25,772 Morgan Stanley 861,364 19,820 Simon Property Group Inc. 165,600 19,248 Bank of New York Mellon Corp. 692,624 17,745 PNC Financial Services Group Inc. 294,661 17,565 Prudential Financial Inc. 270,457 17,198 Travelers Cos. Inc. 235,796 13,766 Capital One Financial Corp. 252,743 13,059 State Street Corp. 278,226 12,545 ACE Ltd. 189,142 12,449 Aflac Inc. 262,065 12,233 CME Group Inc. 37,016 10,794 Franklin Resources Inc. 82,185 10,790 BB&T Corp. 388,414 10,425 Chubb Corp. 165,550 10,365 BlackRock Inc. 53,308 10,225 Equity Residential 163,601 9,816 AON Corp. 184,510 9,465 Marsh & McLennan Cos. Inc. 301,859 9,415 Allstate Corp. 297,264 9,075 Charles Schwab Corp. 545,092 8,967 Public Storage 78,044 8,898 Boston Properties Inc. 81,031 8,602 T Rowe Price Group Inc. 142,387 8,592 ProLogis Inc. 236,251 8,467 Vornado Realty Trust 88,988 8,292 Discover Financial Services 308,979 8,265 HCP Inc. 224,888 8,251 Progressive Corp. 372,818 7,971 Ameriprise Financial Inc. 137,314 7,920 SunTrust Banks Inc. 298,275 7,696 Loews Corp. 175,165 7,373 American International Group Inc. 243,155 7,129 Fifth Third Bancorp 513,024 6,541 Hartford Financial Services Group Inc. 246,228 6,493 Weyerhaeuser Co. 295,429 6,458 Host Hotels & Resorts Inc. 378,678 6,419 Northern Trust Corp. 136,951 6,294 AvalonBay Communities Inc. 48,585 6,238 M&T Bank Corp. 69,865 6,145 Invesco Ltd. 257,712 6,030 Principal Financial Group Inc. 182,583 5,554 * IntercontinentalExchange Inc. 40,989 5,112 Lincoln National Corp. 176,820 5,038 NYSE Euronext 146,503 5,021 Health Care REIT Inc. 95,117 4,987 SLM Corp. 292,448 4,916 Ventas Inc. 89,650 4,725 Unum Group 174,914 4,457 Regions Financial Corp. 700,100 4,341 Moody's Corp. 110,221 4,227 KeyCorp 501,152 4,175 Kimco Realty Corp. 220,133 4,103 * CB Richard Ellis Group Inc. Class A 160,605 4,033 XL Group plc Class A 178,044 3,913 Plum Creek Timber Co. Inc. 92,741 3,760 Leucadia National Corp. 109,581 3,737 Comerica Inc. 96,734 3,344 Huntington Bancshares Inc./OH 473,964 3,109 Torchmark Corp. 44,806 2,874 * Genworth Financial Inc. Class A 277,939 2,857 Legg Mason Inc. 84,697 2,775 People's United Financial Inc. 203,180 2,731 Cincinnati Financial Corp. 93,433 2,726 Hudson City Bancorp Inc. 291,851 2,390 Zions Bancorporation 96,343 2,313 Marshall & Ilsley Corp. 284,547 2,268 Assurant Inc. 58,259 2,113 * NASDAQ OMX Group Inc. 79,206 2,004 * E*Trade Financial Corp. 123,145 1,699 Apartment Investment & Management Co. 64,348 1,643 First Horizon National Corp. 142,537 1,360 ^ Federated Investors Inc. Class B 49,959 1,191 Janus Capital Group Inc. 88,800 838 Health Care (8.5%) Johnson & Johnson 1,532,178 101,920 Pfizer Inc. 4,424,995 91,155 Merck & Co. Inc. 1,725,135 60,880 Abbott Laboratories 868,374 45,694 UnitedHealth Group Inc. 611,131 31,522 * Amgen Inc. 519,556 30,316 Bristol-Myers Squibb Co. 952,211 27,576 Medtronic Inc. 594,542 22,908 Eli Lilly & Co. 569,096 21,358 Baxter International Inc. 323,881 19,332 * Gilead Sciences Inc. 445,387 18,443 WellPoint Inc. 206,246 16,246 * Express Scripts Inc. 295,869 15,971 * Celgene Corp. 262,690 15,845 Covidien plc 274,117 14,591 * Biogen Idec Inc. 134,582 14,390 Allergan Inc. 171,680 14,292 * Thermo Fisher Scientific Inc. 217,345 13,995 * Medco Health Solutions Inc. 227,122 12,837 McKesson Corp. 142,270 11,901 Stryker Corp. 187,400 10,999 Becton Dickinson and Co. 124,092 10,693 * Agilent Technologies Inc. 191,842 9,805 Aetna Inc. 214,414 9,454 Cardinal Health Inc. 197,832 8,986 St. Jude Medical Inc. 182,712 8,712 * Intuitive Surgical Inc. 21,810 8,116 CIGNA Corp. 153,812 7,911 Humana Inc. 92,890 7,481 * Zimmer Holdings Inc. 111,100 7,022 AmerisourceBergen Corp. Class A 157,098 6,504 * Forest Laboratories Inc. 158,445 6,233 * Mylan Inc. 243,689 6,012 * Boston Scientific Corp. 856,885 5,921 * Edwards Lifesciences Corp. 64,087 5,587 * Laboratory Corp. of America Holdings 57,612 5,576 * Life Technologies Corp. 103,687 5,399 CR Bard Inc. 47,919 5,264 * Hospira Inc. 92,808 5,258 Quest Diagnostics Inc. 86,382 5,105 * Waters Corp. 50,866 4,870 * Watson Pharmaceuticals Inc. 69,176 4,754 * Cerner Corp. 76,776 4,692 * DaVita Inc. 53,694 4,650 * Varian Medical Systems Inc. 65,568 4,591 * Cephalon Inc. 42,653 3,408 * CareFusion Corp. 122,668 3,333 DENTSPLY International Inc. 80,277 3,057 * Coventry Health Care Inc. 80,546 2,938 Patterson Cos. Inc. 53,421 1,757 PerkinElmer Inc. 63,057 1,697 * Tenet Healthcare Corp. 248,088 1,548 Industrials (8.2%) General Electric Co. 5,929,363 111,828 United Technologies Corp. 514,232 45,515 United Parcel Service Inc. Class B 551,302 40,206 Caterpillar Inc. 360,008 38,326 3M Co. 396,685 37,626 Boeing Co. 409,506 30,275 Union Pacific Corp. 274,588 28,667 Honeywell International Inc. 436,099 25,987 Emerson Electric Co. 418,962 23,567 Deere & Co. 234,507 19,335 FedEx Corp. 174,927 16,592 CSX Corp. 618,462 16,216 Danaher Corp. 300,129 15,904 Illinois Tool Works Inc. 279,147 15,769 General Dynamics Corp. 207,301 15,448 Norfolk Southern Corp. 201,101 15,068 Precision Castparts Corp. 79,776 13,135 Tyco International Ltd. 264,711 13,085 Lockheed Martin Corp. 159,459 12,911 Cummins Inc. 111,552 11,545 Northrop Grumman Corp. 162,889 11,296 PACCAR Inc. 204,032 10,424 Raytheon Co. 200,824 10,011 Waste Management Inc. 263,809 9,832 Eaton Corp. 185,820 9,560 Ingersoll-Rand plc 180,634 8,203 Parker Hannifin Corp. 90,633 8,133 CH Robinson Worldwide Inc. 92,323 7,279 Dover Corp. 103,209 6,998 Rockwell Automation Inc. 78,443 6,806 Stanley Black & Decker Inc. 92,395 6,657 Goodrich Corp. 69,367 6,625 Fluor Corp. 99,590 6,439 ITT Corp. 103,950 6,126 Expeditors International of Washington Inc. 117,438 6,012 Fastenal Co. 163,674 5,891 Rockwell Collins Inc. 89,402 5,515 Joy Global Inc. 57,747 5,500 L-3 Communications Holdings Inc. 62,485 5,464 Republic Services Inc. Class A 172,898 5,334 WW Grainger Inc. 32,034 4,922 Southwest Airlines Co. 427,380 4,881 * Stericycle Inc. 49,590 4,419 Roper Industries Inc. 51,998 4,331 Pall Corp. 67,089 3,772 Iron Mountain Inc. 106,670 3,636 Textron Inc. 151,564 3,578 Flowserve Corp. 31,106 3,418 * Jacobs Engineering Group Inc. 68,138 2,947 Pitney Bowes Inc. 117,497 2,701 Cintas Corp. 75,509 2,494 Masco Corp. 199,331 2,398 Equifax Inc. 68,337 2,373 * Quanta Services Inc. 115,452 2,332 Robert Half International Inc. 85,929 2,323 RR Donnelley & Sons Co. 117,211 2,299 Dun & Bradstreet Corp. 29,469 2,226 Avery Dennison Corp. 57,490 2,221 Snap-on Inc. 34,195 2,136 Ryder System Inc. 27,784 1,580 Information Technology (13.0%) * Apple Inc. 516,772 173,465 International Business Machines Corp. 677,865 116,288 Microsoft Corp. 4,147,203 107,827 Oracle Corp. 2,171,899 71,477 * Google Inc. Class A 140,507 71,150 Intel Corp. 2,981,631 66,073 Qualcomm Inc. 931,931 52,924 Cisco Systems Inc. 3,077,967 48,047 Hewlett-Packard Co. 1,169,374 42,565 * EMC Corp. 1,154,602 31,809 Visa Inc. Class A 269,353 22,696 Texas Instruments Inc. 657,977 21,601 * eBay Inc. 638,449 20,603 Mastercard Inc. Class A 52,936 15,952 Corning Inc. 875,095 15,883 * Dell Inc. 934,066 15,571 Automatic Data Processing Inc. 274,698 14,471 * Cognizant Technology Solutions Corp. Class A 167,744 12,302 * Yahoo! Inc. 731,400 11,000 * NetApp Inc. 204,983 10,819 * Salesforce.com Inc. 67,187 10,010 Applied Materials Inc. 741,553 9,648 * Juniper Networks Inc. 298,015 9,387 * Adobe Systems Inc. 286,025 8,995 Broadcom Corp. Class A 264,363 8,893 * Motorola Solutions Inc. 186,950 8,607 * Symantec Corp. 429,437 8,469 * Citrix Systems Inc. 104,529 8,362 Altera Corp. 174,585 8,092 * Intuit Inc. 154,064 7,990 Xerox Corp. 759,260 7,904 Western Union Co. 364,943 7,310 Analog Devices Inc. 164,650 6,444 Paychex Inc. 182,709 5,613 * Teradata Corp. 92,522 5,570 * BMC Software Inc. 98,234 5,373 * NVIDIA Corp. 333,273 5,311 * SanDisk Corp. 127,695 5,299 Amphenol Corp. Class A 98,013 5,292 Xilinx Inc. 143,329 5,227 * Fiserv Inc. 82,964 5,196 * Autodesk Inc. 130,193 5,025 * F5 Networks Inc. 44,707 4,929 CA Inc. 214,372 4,896 * Red Hat Inc. 104,894 4,815 * Western Digital Corp. 127,532 4,640 Fidelity National Information Services Inc. 144,459 4,448 * Electronic Arts Inc. 186,015 4,390 Linear Technology Corp. 127,263 4,202 *,^ First Solar Inc. 29,974 3,965 Microchip Technology Inc. 103,495 3,924 KLA-Tencor Corp. 94,988 3,845 * Micron Technology Inc. 489,056 3,658 * Motorola Mobility Holdings Inc. 163,566 3,605 Harris Corp. 74,778 3,370 Computer Sciences Corp. 87,862 3,335 National Semiconductor Corp. 134,485 3,310 VeriSign Inc. 98,589 3,299 * Akamai Technologies Inc. 98,464 3,099 FLIR Systems Inc. 87,634 2,954 * SAIC Inc. 159,167 2,677 * LSI Corp. 366,698 2,611 * Advanced Micro Devices Inc. 325,376 2,274 Jabil Circuit Inc. 105,400 2,129 * JDS Uniphase Corp. 123,848 2,063 Molex Inc. 78,780 2,030 * Novellus Systems Inc. 48,311 1,746 Total System Services Inc. 88,566 1,646 * Teradyne Inc. 109,119 1,615 * Lexmark International Inc. Class A 45,931 1,344 * Compuware Corp. 131,649 1,285 * MEMC Electronic Materials Inc. 130,537 1,113 * Monster Worldwide Inc. 70,416 1,032 Tellabs Inc. 212,088 978 Materials (2.7%) EI du Pont de Nemours & Co. 518,839 28,043 Freeport-McMoRan Copper & Gold Inc. 525,182 27,782 Dow Chemical Co. 651,649 23,459 Monsanto Co. 298,450 21,650 Praxair Inc. 168,800 18,296 Newmont Mining Corp. 275,272 14,857 Air Products & Chemicals Inc. 119,598 11,431 Alcoa Inc. 591,215 9,377 PPG Industries Inc. 90,455 8,213 Cliffs Natural Resources Inc. 80,256 7,420 Nucor Corp. 178,584 7,361 Ecolab Inc. 128,135 7,224 International Paper Co. 242,261 7,224 CF Industries Holdings Inc. 39,170 5,549 Sigma-Aldrich Corp. 69,357 5,090 Sherwin-Williams Co. 51,272 4,300 Eastman Chemical Co. 41,357 4,221 Ball Corp. 95,872 3,687 United States Steel Corp. 79,770 3,673 Allegheny Technologies Inc. 57,085 3,623 FMC Corp. 40,958 3,523 MeadWestvaco Corp. 97,485 3,247 International Flavors & Fragrances Inc. 46,136 2,964 Airgas Inc. 42,049 2,945 Vulcan Materials Co. 70,368 2,711 * Owens-Illinois Inc. 92,339 2,383 Sealed Air Corp. 87,318 2,077 Bemis Co. Inc. 61,177 2,067 AK Steel Holding Corp. 61,068 963 Titanium Metals Corp. 50,505 925 Telecommunication Services (2.2%) AT&T Inc. 3,310,363 103,978 Verizon Communications Inc. 1,575,066 58,640 CenturyLink Inc. 335,080 13,547 * American Tower Corp. Class A 224,445 11,745 * Sprint Nextel Corp. 1,692,360 9,122 Frontier Communications Corp. 560,905 4,527 Windstream Corp. 283,068 3,669 * MetroPCS Communications Inc. 149,326 2,570 Utilities (2.5%) Southern Co. 468,854 18,932 Exelon Corp. 370,742 15,883 Dominion Resources Inc. 325,601 15,717 Duke Energy Corp. 739,476 13,924 NextEra Energy Inc. 234,617 13,481 FirstEnergy Corp. 236,362 10,435 American Electric Power Co. Inc. 270,768 10,203 Public Service Enterprise Group Inc. 283,550 9,255 PG&E Corp. 218,633 9,189 PPL Corp. 315,140 8,770 Consolidated Edison Inc. 163,119 8,684 Progress Energy Inc. 163,437 7,847 Sempra Energy 134,932 7,135 Edison International 182,850 7,085 Entergy Corp. 101,582 6,936 Xcel Energy Inc. 261,040 6,343 DTE Energy Co. 94,390 4,721 * AES Corp. 366,878 4,674 CenterPoint Energy Inc. 227,494 4,402 Constellation Energy Group Inc. 115,482 4,384 Oneok Inc. 57,757 4,275 Wisconsin Energy Corp. 135,723 4,255 Ameren Corp. 134,935 3,892 * NRG Energy Inc. 144,994 3,564 Northeast Utilities 99,861 3,512 NiSource Inc. 155,644 3,152 CMS Energy Corp. 139,600 2,749 Pinnacle West Capital Corp. 58,519 2,609 Pepco Holdings Inc. 129,242 2,537 SCANA Corp. 63,542 2,502 TECO Energy Inc. 119,549 2,258 Integrys Energy Group Inc. 43,192 2,239 Nicor Inc. 22,319 1,222 Total Common Stocks (Cost $3,846,426) Market Value Coupon Shares ($000) Temporary Cash Investments (27.1%) 1 Money Market Fund (24.0%) 2,3 Vanguard Market Liquidity Fund 0.140% 2,221,128,035 2,221,128 Face Market Maturity Amount Value Coupon Date ($000) ($000) Commercial Paper (1.4%) Bank of Nova Scotia 0.100% 7/8/11 22,500 22,499 Bank of Nova Scotia 0.140% 8/17/11 5,000 4,999 Canadian Wheat Board 0.040% 7/11/11 12,500 12,500 Lloyds TSB Bank PLC 0.195% 7/5/11 20,000 20,000 Nestle Finance France SA 0.060% 7/18/11 2,000 2,000 Societe Generale N.A. Inc 0.200% 8/1/11 20,000 19,997 Societe Generale N.A. Inc. 0.190% 7/8/11 20,000 19,999 Societe Generale N.A. Inc. 0.195% 7/22/11 1,350 1,350 Societe Generale N.A. Inc. 0.180% 8/5/11 16,000 15,997 Toyota Motor Credit Corp. 0.100% 7/15/11 7,600 7,600 U.S. Government and Agency Obligations (1.7%) 4 United States Treasury Bill 0.020%.046% 9/22/11 155,540 155,531 Total Temporary Cash Investments (Cost $2,503,592) Total Investments (100.0%) (Cost $6,350,018) Other Assets and Liabilities-Net (0.0%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $5,641,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 0.1%, respectively, of net assets. 2 Includes $5,703,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Securities with a value of $1,050,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. Asset Allocation Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
